DETAILED ACTION
Applicant’s amendment filed March 18, 2021 is acknowledged.
Claims 1 and 4 have been amended.
Claims 1-6 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over KITAJIMA et al. (hereinafter Kitajima) (U.S. Patent Application Publication # 2015/0127820 A1) in view of MATSUYAMA (U.S. Patent Application Publication # 2014/0160514 A1).
Regarding claims 1 and 4, Kitajima teaches and discloses a method and communication state determination device (management device, 4, figure 6) for determining a communication state between a plurality of specified devices (group of communication devices; [0009]) in an environment in which the plurality of devices communicate in accordance with specified specifications, the device comprising a processor (CPU, 401, figure 5; management device, figure 6), wherein the processor includes: 
a first processing element which acquires all communication logs between the plurality of devices and stores the communication logs in a storage device (403, figures 5 and 6) ([0315]; teaches acquiring the communication logs from the device groups); 
a second processing element which extracts a communication log between the plurality of specified devices, as a specified communication log, from all the communication logs between the plurality of devices stored in the storage device ([0315]; [0317]; teaches extracting a specific communication log); 
a third processing element which generates a simple communication log by integrating duplicated communication events in the specified communication log ([0317]; [0346]; [0352]; teaches merging and simplifying the communication logs into a single communication log); and 
a fourth processing element which causes an output device (communication device, 404, figure 6) to output the simple communication log or both of the specified specifications and the simple communication log ([0120]; [0125]; teaches further communicating the simplified communication log from the communication device; [0315]). 
However, Kitajima may not expressly disclose the simple communication log being generated so that a chronological order of each group of communication events in the simple communication log is defined according to a chronological order in which communication events appear first in the specified communication log, wherein the chronological order of each group of integrated duplicated communication events is defined based on an earliest chronological communication event among the group of integrated duplicated communication events.
Nonetheless, in the same field of endeavor, Matsuyama teaches and suggests the simple communication log (one collected log file) being generated so that a chronological order of each group of communication events (log information arranged into chunks/programs; figures 4-5) in the simple communication log is defined according to a chronological order in which communication events (log information) appear first in the specified communication log (individual log files of the multiple log files), wherein the chronological order of each group of integrated duplicated communication events is defined based on an earliest chronological communication event among the group of integrated duplicated communication events ([0013]; [0031]; figures 4 and 5; [0055]; [0056]; teaches integrating multiple logs files into one collected log file wherein the log files comprise log information, which are in chronological order within the one collected log file based on the earliest chronological order of the multiple logs files and log information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate integrating multiple logs files into one collected log file wherein the log files comprise log information, which are in chronological order within the one collected log file based on the earliest chronological order of the multiple logs files and log information as taught by Matsuyama with the method of creating and outputting a simplified merged log as disclosed by Kitajima for the purpose of providing consolidation of logging data for maximizing resources and improving performance.

Regarding claims 2 and 5, Kitajima, as modified by Matsuyama, further teaches and discloses wherein the fourth processing element causes the output device to output different parts between the specified specifications and the simple communication log in a manner different from a manner of same parts ([0120]; [0125]; teaches further communicating the simplified communication log from the communication device; [0315]; teaches “…outputs the communication log that is acquired…”; [0362]; teaches “…reads out all of the communication logs…”). 

Regarding claims 3 and 6, Kitajima, as modified by Matsuyama, further teaches and discloses wherein the fourth processing element causes the output device to output ([0328]; determining the number of times a matching in communication log entries occurs; [0336]; [0359]; communicating the number of matches via the communication log table).

Response to Arguments
Applicant's arguments with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
June 9, 2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477